DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
-In paragraph [0045], of the instant published application, “filling unit 14”, should be noted as -- filling unit 24 --.  
-In paragraph [0074], of the instant published application, “container element 5”, should be noted as -- container element 4 --. 
Appropriate correction is requested.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “73” has been used to designate both the “plate” and the “opening” - see paras. [0112]-[0113]. And, also, reference character “72” has been used to designate both the “groove” and “seat” - see para [0112].  
Further, reference characters “75, 76” and “80, 81” have both been used to designate “blocking element” - see paras. [0116], [0126]. Also, reference characters “IS” and “IS2” have both been used to designate  and “P2” have both been used to designate “given path”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Regarding claims 2, 5, 7 and 12, the phrase “in particular”, “more precisely”, and “or the like” renders these claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, and those that depend therefrom, the phrase “tongs-like” renders this claim indefinite because it is unclear what the metes and bounds of the term “-like” is and how this term modified the word “tongs”. 
Claim 8 recites the limitation "the first control step" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 10-11, the term "right" in line 4 of these claims is a relative term which renders the claim indefinite.  The term "right" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Correction and/or clarification is requested.

Allowable Subject Matter
Claims 1, 6 and 9 are allowed.
Claims 2-5, 7-8 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record neither teaches nor reasonably suggests the specific steps recited in the method for producing substantially cylindrical articles of the tobacco processing industry including a conveying step, a loading step and a first insertion step that further includes a second insertion step which takes place after the first insertion step and during which a combined element which is formed is at least partially inserted into a tubular body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DIONNE W. MAYES/Examiner, Art Unit 1747